Citation Nr: 0432245	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-03 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury of the hands.

2.  Entitlement to service connection for residuals of a cold 
injury of the feet.

3.  Entitlement to service connection for a gastrointestinal 
disorder, to include a duodenal ulcer.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to an increased evaluation for keratosis 
palmares and plantaris, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J.W. Loeb, Counsel


INTRODUCTION

The veteran served on active military duty from January 1943 
to February 1946.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Huntington, West Virginia (RO).  The 
veteran and his wife testified at a personal hearing in 
September 2004 before a member of the Board sitting at the 
RO.  A copy of a photograph on file since January 2002 was 
submitted at the hearing.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  This law changed 
the way VA is required to adjudicate claims.  In particular, 
VA's statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  VA is also required to notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this case, although a letter sent from VA to the veteran 
in November 2001 discussed the requirements of the VCAA with 
respect to the issues of entitlement to service connection 
for a duodenal ulcer and for a right ankle disability, it 
failed to mention the issues of entitlement to service 
connection for residuals of cold injury of the hands and the 
feet.  Additionally, the letter did not include the 
requirements needed to substantiate the claim for an 
increased evaluation for service-connected keratosis palmares 
and plantaris.  Consequently, there is no notice to the 
veteran of the division of responsibilities between him and 
VA in obtaining evidence relevant to his claims for service 
connection for residuals of cold injury of the hands and the 
feet and no notice of the evidence needed to substantiate his 
claim for an increased evaluation for service-connected 
keratosis palmares and plantaris.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

In short, because it is the view of the United States Court 
of Appeals for Veterans Claims (Court) that VA has not 
fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is no 
longer in a position to remedy the procedural deficiencies on 
its own.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2004), including the rating criteria for evaluating 
skin disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
(effective August 30, 2002).  The November 2002 rating 
decision, a copy of which was sent to the veteran, provided 
the most recent rating criteria applicable to the veteran's 
increased rating claim.  The February 2003 Statement of the 
Case, however, provided the new criteria for scars rather 
than for eczema.  The veteran was not provided the applicable 
rating criteria prior to August 30, 2002.

VA is required to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

In testimony presented to the Board in September 2004, the 
veteran testified that while in service he injured his right 
ankle when he jumped from a truck.  Indeed, his service 
medical records show treatment for a right ankle disorder.  
On service separation examination, it was noted that the his 
right ankle ached occasionally, but was clinically found to 
be normal.  The veteran further testified that since service 
discharge, he has had pain in his right ankle.  The medical 
evidence of record indicates that the veteran currently has a 
right ankle disorder.  Based on this evidence, a VA 
examination providing an opinion as to any relationship 
between the veteran's right ankle treatment in service to his 
current right ankle disorder is needed prior to appellate 
adjudication. 

Moreover, the veteran's service medical records indicate 
treatment for gastritis, cholecystitis, and observations for 
a duodenal and peptic ulcer.  On his service discharge 
examination, notes under the gastrointestinal system reported 
pyrosis, epigastric pain, and vomiting, with no findings.  
The psychiatric diagnosis was psychogenic gastrointestinal 
reaction.  The veteran and his spouse testified before the 
Board that subsequent to service discharge, he has had 
continuing gastrointestinal problems.  The medical evidence 
of record subsequent to service discharge shows treatment for 
a duodenal ulcer and a psychophysiolgical gastrointestinal 
reaction.  Based on this evidence, a VA examination providing 
an opinion as to any relationship between the treatment in 
service to any current gastrointestinal disorder is needed 
prior to appellate adjudication.

Additionally, the veteran testified before the Board that he 
was receiving treatment for an ulcer from a private 
practitioner.  These medical records have not been associated 
with the claims file.  When VA is put on notice prior to the 
issuance of a final decision of the possible existence of 
certain records and their relevance, the Board must seek to 
obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  The 
Court has held that VA has a statutory duty to assist the 
veteran in obtaining civilian records.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

Further, the veteran testified before the Board in September 
2004, that manifestations of his service-connected keratosis 
palmares and plantaris have increased in severity since his 
last VA examination in 2002.  Accordingly, an additional VA 
examination would provide a record upon which a fair, 
equitable, and procedurally correct decision on this issue 
can be made.  38 C.F.R. §§ 3.326, 3.327 (2004).

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must 
be fully complied with and satisfied.  

2.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
competent evidence that provides a 
relationship between any current right 
ankle disability, residuals of a cold 
injury to his hands and feet, and a 
gastrointestinal disorder to his period 
of military service.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources, to include 
treatment from Dr. Matulis in Charleston, 
West Virginia.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

3.  Thereafter, the veteran should be 
afforded the appropriate VA examinations 
to determine the etiology of any 
gastrointestinal disorder and right ankle 
disorder found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiners.  Following a review of the 
service and postservice medical records, 
the examiners should state whether any 
diagnosed gastrointestinal disorder and 
right ankle disorder is related to the 
veteran's active duty service.  A 
complete rationale for all opinions 
should be provided.  The reports prepared 
should be typed.

4.  The veteran should also be afforded an 
examination to determine the nature and 
extent of his service-connected keratosis 
palmares and plantaris.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated diagnostic 
tests and studies should be accomplished.  
The claims file must be made available to and 
reviewed by the examiner.  The examiner must 
indicate whether there is evidence of 
exfoliation, exudation or itching, if 
involving an exposed surface or extensive 
area; whether there is constant exudation or 
itching, extensive lesions or marked 
disfigurement; or whether there is evidence 
of ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or exceptionally repugnant 
disfigurement.  The examiner must indicate 
the extent to which scars, if any, may be 
considered to be disfiguring.

The examiner must indicate the percentage of 
the veteran's body that is affected by 
service connected skin disability and 
indicate whether more than topical therapy is 
required.  If more than topical therapy is 
required, e.g., systemic therapy such as 
corticosteroids or other immuno-suppressive 
drugs, the examiner should indicate the type 
and duration of therapy required.  The 
examiner should also indicate whether there 
is either generalized cutaneous involvement 
or systemic manifestations.  The examiner 
must comment upon whether there is evidence 
of tissue loss, cicatrization, marked 
discoloration, color contrast or the like; 
whether the scar is poorly nourished with 
repeated ulceration, tender or painful on 
objective demonstration or whether there is 
limitation of an affected part.  The examiner 
should indicate which, if any, of the 
following 8 characteristics of disfigurement 
are present: a scar 5 or more inches (13 or 
more cm.) in length, a scar at least one-
quarter inch (0.6 cm.) wide at widest part, 
the surface contour of scar is elevated or 
depressed on palpation, the scar is adherent 
to underlying tissue, the skin is hypo-or 
hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches 
(39 sq. cm.), the underlying soft tissue is 
missing in an area exceeding six square 
inches (39 sq. cm.), or the skin is indurated 
and inflexible in an area exceeding six 
square inches (39 sq. cm.).  Additionally, 
the examiner must comment upon any limitation 
of motion or function that is the result of 
the veteran's service-connected keratosis 
palmares and plantaris.  

The examiner must comment upon whether any 
findings with regard to the hands and feet 
are consistent with an alleged cold injury in 
service.  If such an opinion cannot be 
provided without resort to speculation, it 
must be noted in the examination report.  A 
complete rationale for all opinions should be 
provided.  The report prepared should be 
typed.

5.  The veteran is hereby notified that it is 
his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not report 
for any of the aforementioned examinations, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.

6.  After the above have been completed, the 
veteran should be provided a Supplemental 
Statement of the Case, which should include 
both the old and new applicable rating 
criteria for skin disabilities and the 
relevance of 38 C.F.R. § 3.321(b)(1) (2004).  
The veteran should then be given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 81 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C.A. §§ 5109B, 7112). 



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


